First Quarter Earnings CallMay 1, 2009Exhibit Cautionary Statements and Factors ThatMay Affect Future ResultsAny statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the PrivateSecurities Litigation Reform Act of 1995.Actual results may differ materially from such forward-looking statements. A discussion offactors that could cause actual results orevents to vary is contained in the Appendix to this presentation and in the Company’s SECfilings.1 Agenda•
